DETAILED ACTION
1.	This office action is in response to the communication filed on 08/05/2021.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered.

Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. JP2018-032078 filed on 02/26/2018. 

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given based on the telephone interview, on 10/04/2021, with attorney Richard Kim (Reg. No. 40,046).
The application has been amended as follows: 

16. (Currently Amended) An electronic device comprising: 
at least one hardware processor configured to: 
output information including a password and setting information for another electronic device, wherein the setting information is used to set the other electronic device, and the password is used to lock a setting of the other electronic device; and 
automatically erase the information including the password and the setting information from a memory of the electronic device after confirming that the other electronic device has acquired the information from the electronic device.

Allowable Subject Matter
6.	Claims 1-16 are allowed.

7.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed toward a method to change and lock a setting of an electronic device.  Independent claims 1 and 16 identify the uniquely distinct features for an electronic device to output information including a password and setting in combination with the remaining limitations of the independent claims are not found in and/or are not obvious in view of the closest recorded prior arts.
One of the closest prior art, Howarth et al. (US 20080204199 A1), discloses a method for remotely configuring and/or provisioning a device, wherein a credential and setting are provided to a device to adjust the setting for the device. The other closest prior art, Braun et al. (US 20170104807 A1), discloses a method for remote control of a computing device, wherein a control device is used to lock and control a computing device from further usage. However, either singularly or in combination, Howarth et al. and/or Braun et al. do/does not disclose the above uniquely distinct features taken in combination with the remaining limitations of the independent claim(s).
Therefore, claims 1, 16, and the respective dependent claims 2-15 are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID, can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN V DOAN/Primary Examiner, Art Unit 2437